i          i      i                                                                                i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-10-00514-CV

                                        IN RE Michael DEMARQUIS

                                        Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 11, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 13, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).



                                                                                   PER CURIAM




           1
          … This proceeding arises out of Cause No. 2009-CI-00689, styled Michael DeMarquis v. Patrick Stolmeier,
in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Renée F. McElhaney presiding. However, the
order complained of was signed by the Honorable Peter Sakai, presiding judge of the 225th Judicial District Court, Bexar
County, Texas.